DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Response to Amendment
	The amendment filed November 23, 2021 has been entered. Claims 2-11, 14, 16-23, 25-33, and 35-40 have been cancelled, and claims 41-44 are newly added. Claims 1, 12-13, 15, 24, 34, and 41-44 are pending in this application. Cancellation of claims 8, 23, 28, and 28 has rendered the rejection under 35 U.S.C. 112(d) moot, and the rejection is withdrawn.

Claim Objections
Claims 41 and 43 are objected to because of the following informalities: “the peripheral devices” should instead be recited in the singular (“the peripheral device”) for consistency with other recitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-13, 15, 24, 34, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite that the first condition is related to communication by the communication circuit and based on a requirement of the peripheral device (emphasis added, claims 1, 15). It is unclear if the first condition comprises both a wireless communication condition and a peripheral device condition or if the first condition is only based on a requirement of the peripheral device and is “related” to communication by the communication circuit in that satisfaction of the first condition affects wireless communication. An example of the former interpretation is given in Applicant’s specification where a first condition can be a connectivity condition, which is based both on communication by the communication circuit and a connection requirement of a device (“monitoring one or more communication performance metrics pertaining to communication to or from the wearable device…a communication reliability condition is satisfied at least in part on the communication performance metrics…based on signal strength of packet rate falling below a threshold,” paragraphs 104-106). An example of the latter interpretation is given in Applicant’s specification where communication of the communication circuit is affected based on peripheral device conditions such as when insulin is being delivered (paragraph 92, paragraph 130) or a battery life requirement (paragraph 121). If Applicant intends that the first condition limitation follows the former interpretation above, 
For the purposes of examination, the latter interpretation will be followed with the first condition interpreted as being based on a requirement of the peripheral device and affecting communication by the communication circuit. If this interpretation is incorrect, Applicant should amend the claim or provide remarks to clarify the claim language.
Claim 15 recites the limitation "the communication circuit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It seems the limitation should instead read “a communication circuit” and will be interpreted as such. Claims 24, 34, and 41-44 are rejected by virtue of their dependency on claim 15.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 12-13, 15, 24, 34, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandapaka (US 2018/0027412 - first cited in the Non-Final Office Action mailed 03/16/2021).
Regarding claim 1, Mandapaka teaches (paragraphs 393-404) an analyte monitoring system (analyte sensor system 708) comprising: 
an analyte sensor (analyte sensor 10) configured to generate a sensor signal representative of an analyte concentration level of a host; 
a communication circuit (transceiver 360 of analyte sensor system 708, paragraph 345, line 13) configured to transmit a wireless signal in a first communication mode (“connected model”; “connected devices periodically exchange messaging to maintain the connection,” paragraph 394, lines 21-22) and a second communication mode (“connect/disconnect or intermittent/periodic connection model” paragraph 393, lines 5-6) to a peripheral device (display device 710); 
and a processor (processor 380; “the tasks or operations performed in connection with the procedure may be performed by hardware, software, firmware or any combination thereof incorporated into one or more of computing devices, such as one or more of analyte sensor system 708…,” paragraph 344, lines 4-9), wherein the processor:
determines whether a first condition is satisfied, the first condition relating to communication by the communication circuit and being based on a requirement of the peripheral device (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. These measurements may then be compared to a threshold,” paragraph 404; the threshold is interpreted as a requirement of the peripheral device) and shifts the system to a second communication mode responsive to the first condition being satisfied (the system adaptively chooses between the connected model and a connect/disconnect model depending on the network conditions, paragraphs 403-404),
determines whether a second condition is satisfied (the second condition being whether there is network degradation, paragraphs 403-404); and 
shifts the system from the second communication mode to the first communication mode responsive to the second condition being satisfied (“during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 18-20), wherein the shift from the second communication mode back to the first communication mode is associated with an increase in power output from the communication circuit (by switching from the continuous connected model to the periodic connect/disconnect model, “the overall number of messages exchanged during communication of analyte data (and hence the power consumption) may be reduced,” paragraph 420, lines 8-10; conversely, the switch from the connect/disconnect model to the connected model will lead to an increase in messages and power consumption).
Additionally, Mandapaka teaches other conditions related to communication by the communication circuit and being based on a requirement of the peripheral device such as a schedule requirement (“depending on the time of day, there may be an advantage to operating under the connected model…for some users and/or display devices 710,” paragraph 403), a requirement based on analyte level stability (“when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403; “suspend/activate insulin administration based on a glucose value being below/above a threshold value), or a signal/transmission requirement (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. The measurements may then be compared to a threshold such that switching the mode of operation…may be done adaptively responsive to the threshold being crossed,” paragraph 404).
Regarding claim 12, Mandapaka teaches (Figs. 2A, 2B, paragraph 271) the system includes a base (mounting unit 214) configured to couple to a host, the base including the analyte sensor (10), and a sensor electronics package (sensor electronics module 12) configured to couple to the base, the sensor electronics package including the communication circuit and the processor (a sensor electronics module can include processor 380 and transceiver 360, paragraph 297, lines 4-6).
Regarding claim 13, Mandapaka teaches (Fig. 2B, paragraph 272) the system includes a disposable base (“mounting unit 214 can be disposed of”) configured to couple to the host and a reusable sensor electronics package coupled to the base (“sensor electronics module 12 can be reusable”), the sensor electronics package including the communication circuit (a sensor electronics module can include transceiver 360, paragraph 297, lines 4-6).
Regarding claim 15, Mandapaka teaches a method (paragraphs 393-404, Figs. 13B-13C) of managing power consumption in an analyte monitoring system (analyte sensor system 708) configured to communicate with a peripheral device (display device 710), the method comprising: 
receiving from an analyte sensor (continuous analyte sensor 10) an analyte signal representative of an analyte concentration level (step 1315B); 
determining whether a first condition is satisfied (the system adaptively chooses between the connected model and a connect/disconnect model depending on the severity of glucose fluctuations or on the network conditions, paragraphs 403-404; a first condition is understood to be when glucose variations are not severe or when a network is stable), the first condition relating to communication by a communication circuit (transceiver 360) and being based on a requirement of the peripheral device (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. These measurements may then be compared to a threshold,” paragraph 404; the threshold is interpreted as a requirement of the peripheral device);
responsive to the first condition being satisfied, shifting (step 1310C) from a first wireless communication mode (“connected model” or communication 780) to a second wireless communication mode (“connect/disconnect model” or communication 725 or 740) and transmitting a wireless signal relating to the analyte signal using the second wireless communication mode (step 1315D);
determining whether a second condition is satisfied (rapid or large changes in magnitude are severe glucose variations indicating that communication should be done via a connected model, paragraph 403; network degradation is also an indication that communication should be done via a connected model, paragraph 404); and 
responsive to the second condition being satisfied, ceasing using the second wireless communication mode and shifting from the second wireless communication mode back to the first wireless communication mode (step 1310D, paragraph 418), wherein the shift from the second communication mode back to the first communication mode is associated with an increase in power output of the communication circuit (by switching from the continuous connected model to the periodic connect/disconnect model, “the overall number of messages exchanged during communication of analyte data (and hence the power consumption) may be reduced,” paragraph 420, lines 8-10; conversely, the switch back to the continuous connection model will increase message frequency and power consumption).
(“depending on the time of day, there may be an advantage to operating under the connected model…for some users and/or display devices 710,” paragraph 403), a requirement based on analyte level stability (“when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403; “suspend/activate insulin administration based on a glucose value being below/above a threshold value), or a signal/transmission requirement (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. The measurements may then be compared to a threshold such that switching the mode of operation…may be done adaptively responsive to the threshold being crossed,” paragraph 404).
Regarding claim 24, Mandapaka teaches the first wireless communication mode is a continuous connection mode (“analyte sensor system 708 and display device 710 remain connected,” paragraph 394, lines 13-17) and the second wireless communication mode is a periodic connection mode (“communications between analyte sensor system 708 and display device 710 may be periodic or intermittent in nature”, paragraph 393, lines 6-9). 
Regarding claim 34, Mandapaka teaches a processor (processor 380) operatively coupled to the analyte sensor determines whether the first condition is satisfied (“the analyte sensor system includes a processor operatively coupled to the analyte sensor and the transceiver,” paragraph 0017, lines 6-7; “the processor is further configured to adaptively cause the analyte sensor system to maintain the first connection and transmit the analyte data,” paragraph 0045, lines 4-7).
Regarding claims 41 and 43, Mandapaka teaches the requirement of the peripheral devices relates to an operational condition of the peripheral device (operational conditions can include a schedule, an analyte level stability condition, and/or a signal or transmission requirement, paragraphs 403-404).

Claims 1, 15, 24, 34, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0216100, hereinafter Ebner. 
Regarding claim 1, Ebner teaches an analyte monitoring system (blood glucose system 1) comprising: 
an analyte sensor (blood glucose measuring device 4) configured to generate a sensor signal representative of an analyte concentration level of a host (“block 20 is a glucose sensing means that is able to analyze blood samples on enzyme-based test strips,” paragraph 54); 
a communication circuit (controller 2 comprises a transmitter 9 and a receiver 10 that communicates with transmitter 18 and receiver 19 of the insulin pump 3 and blood glucose measuring device 4, paragraph 54) configured to transmit a wireless signal in a first communication mode (“communication mode”) and a second communication mode (“power saving mode”) to a peripheral device (insulin dispensing device/insulin pump 3); 
and a processor (controller 2), wherein the processor:
determines whether a first condition is satisfied, the first condition relating to communication by the communication circuit and being based on a requirement of the peripheral device and shifts the system to a second communication mode responsive to the first condition being satisfied (the slave device (3) is normally operated in a power saving mode in which its receiver 19 is only activated intermittently…upon receipt of the communication initiation data frame, the slave device (3) is switched to a communication mode, Abstract; thus the first condition requires a lack of a communication initiation data frame received by the insulin pump 3 to enter a power saving mode that affects the communication frequency; “if no communication initiation data frame is received by the insulin dispensing device during a predetermined power saving timeout period, the receiver activation frequency is set to a second frequency value smaller than the first frequency value,” paragraph 14, 36),
determines whether a second condition is satisfied and shifts the system from the second communication mode to the first communication mode responsive to the second condition being satisfied (“in case the slave device receives the preamble signal…during a listening period, the receiver of the insulin dispensing device is maintained active…following receipt of a communication initiation data frame…the insulin dispensing device is switched into a communication mode,” paragraph 13; “transmission of at least one communication initiation data frame by the controller is initiated by user request…if the patient decides to modify the insulin delivery protocol,” paragraph 29), wherein the shift from the second communication mode back to the first communication mode is associated with an increase in power output from the communication circuit (one of ordinary skill in the art would recognize that a shift from a one-way low power communication mode to a two-way communication mode would have an increase in power).
 (blood glucose system 1) configured to communicate with a peripheral device (insulin dispensing device, insulin pump 3), the method comprising: 
receiving from an analyte sensor (blood glucose measuring device 4) an analyte signal representative of an analyte concentration level (“block 20 is a glucose sensing means that is able to analyze blood samples on enzyme-based test strips,” paragraph 54); 
determining whether a first condition is satisfied, the first condition relating to communication by a communication circuit (controller 2 comprises a transmitter 9 and a receiver 10 that communicates with transmitter 18 and receiver 19 of the insulin pump 3 and blood glucose measuring device 4, paragraph 54) and being based on a requirement of the peripheral device (“the control means of each slave device is adapted to terminate the communication mode if the receiver does not receive a data frame for the respective slave device for a predetermined communication timeout period,” paragraph 36; the lack of a data frame is the requirement of the peripheral device and affects the communication mode of the insulin pump 3);
responsive to the first condition being satisfied, shifting from a first wireless communication mode (“communication mode”) to a second wireless communication mode (“power saving mode,” paragraph 14, 36) and transmitting a wireless signal relating to the analyte signal using the second wireless communication mode (when the insulin pump is in a low power mode, the blood glucose sensing means is still available for wirelessly communicating with the control unit, claim 2);
determining whether a second condition is satisfied (in case the slave device receives the preamble signal…during a listening period, the receiver of the insulin dispensing device is maintained active…following receipt of a communication initiation data frame…the insulin dispensing device is switched into a communication mode,” paragraph 13); and 
responsive to the second condition being satisfied (receiving a data frame during a listening period), ceasing using the second wireless communication mode and shifting from the second wireless communication mode back to the first wireless communication mode, wherein the shift from the second communication mode back to the first communication mode is associated with an increase in power output of the communication circuit (“following receipt of a communication initiation data frame…the insulin dispensing device is switched into a communication mode,” paragraph 13; one of ordinary skill in the art would recognize that shifting from a low power mode to a two-way communication mode would require an increase in power).
Regarding claim 24, Ebner teaches the first wireless communication mode is a continuous connection mode (slave device stays in communication mode with the receiver constantly activated to accept further data frames, see loop of steps 210, 211, 212, 213 in Fig. 3b; paragraph 60) and the second wireless communication mode is a periodic connection mode (“the control means of the slave device is adapted to operate the slave device normally in a power saving mode in which the control means activates the receiver intermittently at a receiver activation frequency,” paragraph 31). 
Regarding claim 34, Ebner teaches a processor (control unit 2) operatively coupled to the analyte sensor (Fig. 1A) determines whether the first condition is satisfied (control unit 2 receives a response from the slave device when a communication initiation command has been successfully transmitted, Fig. 3A; thus, the lack of a response from the pump transmitter would indicate that a communication initiation command has not been received by the pump).
Regarding claims 41-44, Ebner teaches the requirement of the peripheral devices relates to an operational condition of the peripheral device, the operational condition comprising an insulin delivery (“transmission of at least one communication initiation data frame by the controller is initiated by user request…if the patient decides to modify the insulin delivery protocol,” paragraph 29; thus, changing the communication mode of the slave device is done to ultimately transmit a command to the slave device to modify the insulin delivery, Fig. 3b).

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. Applicant alleges that Mandapaka is silent with respect to one or more features of claim 1, but has not specifically identified which limitations Mandapaka is silent on. Thus, Mandapaka is still relied upon in the 35 U.S.C. 102 rejection above.
Mandapaka is also relied upon regarding the new limitations in claims 1 and 15 of a peripheral device (display device 710; other display devices can include other hand-held devices such as medical device 136 which can be an insulin delivery device, paragraphs 281, 399) and the first condition being based on a requirement of the peripheral device. 
Regarding the latter limitation, a “requirement” of the peripheral device that is also related to communication by a communication circuit can be interpreted broadly. Mandapaka teaches various conditions that are related to communication by the communication circuit (transceiver 360) and can be considered “requirements” of the peripheral device. Mandapaka teaches that communication modes can be adaptively switched based on a schedule requirement (“depending on the time of day, there may be an advantage to operating under the connected model…for some users and/or display devices 710,” paragraph 403), a requirement based on analyte level stability (“when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403), or a signal/transmission requirement (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. The measurements may then be compared to a threshold such that switching the mode of operation…may be done adaptively responsive to the threshold being crossed,” paragraph 404). 
Ebner is also cited and relied upon to teach the limitations of claims 1, 15, 24, 34, and 41-44. In summary, Ebner teaches a system comprising a control unit 2, glucose measuring device 4, and insulin pump 3 (Fig. 1A). Ebner teaches that when a command to change an insulin delivery needs to be transmitted from the control unit to the insulin pump 3, a communication initiation frame is sent to the insulin pump 3 to switch the communication mode from a low power mode to an active communication mode (“transmission of at least one communication initiation data frame by the controller is initiated by user request…if the patient decides to modify the insulin delivery protocol,” paragraph 29; Fig. 3b shows how the communication by the communication circuit is affected by the communication initiation data frame). 
	Regarding claim 15 and the dependent claims, Applicant provides no further remarks regarding the dependent claims, and they are also rejected under 35 USC 102(a)(1) as elaborated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791